
	
		I
		112th CONGRESS
		2d Session
		H. R. 6614
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  allow the rebuilding of certain structures located in special flood hazard
		  zones, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire-Damaged Home Rebuilding Act of
			 2012.
		2.Requirements for
			 State and local land use controlsSubsection (a) of section 1315 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding
			 at the end the following new paragraph:
			
				(3)Variance for
				certain residential structures
					(A)RequirementNotwithstanding any other provision of this
				Act, after the expiration of the 3-month period beginning on the date of the
				enactment of the Fire-Damaged Home Rebuilding
				Act of 2012, any land use and control measures required to be
				adopted pursuant to paragraph (1) shall not, for purposes of such paragraph, be
				considered to be adequate or consistent with the comprehensive criteria for
				land management and use under section 1361 unless such measures provide that,
				in the case of any residential structure that is located in an area having
				special flood hazards and is substantially damaged other than as a result of a
				flood, a variance in accordance with subparagraph (B) may be granted.
					(B)Variance;
				considerationsA variance in
				accordance with this subparagraph is a variance from compliance with such land
				use and control measures that—
						(i)allows for the
				repair and restoration of such structure to its predamaged condition on the
				original location of the structure without elevation of the structure, but only
				if the owner of such structure at the time of such damage repairs and restores
				such structure for the purpose of continued occupancy; and
						(ii)may be granted only by the appropriate
				regional director of the Federal Emergency Management Agency, after taking into
				consideration—
							(I)whether granting
				such a variance would help avoid blight in the neighborhood in which the
				structure is located; and
							(II)whether denying
				such a variance would require the structure to be elevated in a manner such
				that the structure is inappropriate with respect to adjacent structures;
							(III)the history and
				frequency of flooding in the area in which the structure is located; and
							(IV)the cost to the
				homeowner of elevating the structure so that it is in compliance with such land
				use and control
				measures.
							.
		3.Premium
			 ratesSection 1308 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at
			 the end the following new subsection:
			
				(j)Premium rates
				for structures with certain variancesNotwithstanding any other
				provision of this Act, the chargeable premium rate for coverage under this
				title for any residential structure provided a variance pursuant to section
				1315(a)(3) shall, after repair and restoration of the structure pursuant to
				such variance, be the rate that otherwise would apply to such structure if the
				structure had not been substantially damaged and repaired and restored pursuant
				to such
				variance.
				.
		
